 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Mathew Jager,                                       No. CV-17-08109-PCT-JAT
10                  Petitioner,                          ORDER
11   v.
12   Charles Ryan, et al.,
13                  Respondents.
14
15          On April 8, 2019, this Court entered an Order and Judgment denying and dismissing
16   the Petition in this case. (Docs. 36 and 37). On May 3, 2019, Petitioner filed a Motion
17   pursuant to Federal Rule of Civil Procedure 59(e). (Doc. 38).
18          In his Motion, Petitioner basically makes two arguments: 1) he is subject to the rule
19   of lenity; and 2) he seeks an evidentiary hearing. Id. Regarding the evidentiary hearing,
20   for the reasons stated in the Report and Recommendation (Doc. 31 at 5), the Court
21   continues to conclude that an evidentiary hearing is not necessary in this case.
22          Regarding the rule of lenity, Petitioner did not raise this theory of relief previously;
23   therefore, it is waived. See Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d 877, 890
24   (9th Cir. 2000) (“A Rule 59(e) motion may not be used to raise arguments or present
25   evidence for the first time when they could reasonably have been raised earlier in the
26   litigation.”). Moreover, the fact that Petitioner’s factual basis for his plea agreement
27   supports multiple theories of committing an offense does not entitle Petitioner to relief
28   under the rule of lenity.      Specifically, “[t]he rule of lenity provides that ‘ambiguity
 1   concerning the ambit of criminal statutes should be resolved in the favor of lenity.’” United
 2   States v. LeCoe, 936 F.2d 398, 402 (9th Cir. 1991) (citation omitted). Here, there is no
 3   ambiguity in the statute; thus, the rule of lenity does not provide a basis for petitioner to
 4   seek relief.
 5          Based on the foregoing,
 6          IT IS ORDERED that the Motion to Alter or Amend Judgment (Doc. 38) is denied.
 7          IT IS FURTHER ORDERED that to the extent a ruling on a certificate of
 8   appealability is required,1 a certificate of appealability is denied.
 9          Dated this 28th day of May, 2019.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
     1
      See Johnson v. Montgomery, No. LA CV 13-07189-VBF, 2014 WL 7338824, at *6 (C.D.
26   Cal. Dec. 15, 2014) (United States v. Parada, 555 F. App’x 763, 765 (10th Cir. 2014)
     (holding that AEDPA requires a petitioner to obtain a COA before he can appeal the denial
27   of any final order in a habeas corpus proceeding, including a motion for reconsideration
     under Rule 59(e)) (emphasis added) (citing United States v. Cobb, 307 F. App'x 143, 144–
28   45 (10th Cir. 2009) and 28 U.S.C. § 2253(c)(1)(B)) (internal quotations omitted).


                                                  -2-
